Citation Nr: 1108870	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, dysthymia, and obsessive compulsive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran reportedly served on active duty from August 1981 to January 1993, July 1996 to December 1996, and from December 2004 to February 2007.  The Veteran received the Marine Combat Action Ribbon.  

This claim comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A Notice of Disagreement was filed in May 2008, a Statement of the Case was issued in May 2009, and a Substantive Appeal was received in June 2009.  

The May 2008 Notice of Disagreement was also filed with regard to entitlement to service connection for a bilateral shoulder disability, but the benefit of entitlement to service connection for a bilateral shoulder disability was subsequently granted by rating decision in May 2009.  Thus, the bilateral shoulder issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Private treatment records from Kaiser Permanente starting in June 2002 reflect that the Veteran was diagnosed with depression.  

The Board notes that the Veteran underwent VA examinations in July 2007 and June 2008 with regard to psychiatric disabilities.  The July 2007 VA examination report reflects that the Veteran was diagnosed with no psychiatric disabilities.  The June 2008 VA examination report reflects that the Veteran was diagnosed with depressive disorder not otherwise specified.  The Board finds that the June 2008 VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any psychiatric disability.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the psychiatric disability issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the examiner should comment on whether there is a relationship between any diagnosed psychiatric disability and the Veteran's military service.

In a statement, dated in July 2009, a VA physician reflected that the diagnosis of the Veteran's psychiatric disorder is not clear.  The VA doctor opined that the Veteran clearly suffers from a mental illness which began at least when the Veteran was in service in 2005.  The VA doctor opined that it is more likely than not that the Veteran's psychiatric illness is related to his military service.  The Board finds it significant that the July 2009 VA doctor did not give a clear diagnosis of a mental illness.  There is no indication that the VA doctor reviewed the Veteran's claims file.  Moreover, the VA doctor noted that mental illness began at least in service in 2005; however the VA doctor did not address the private treatment records, dated in 2002 in between the Veteran's periods of service, which reflect that the Veteran was diagnosed with depression.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disability.  The claims folder and a copy of this REMAND should be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed, and report of the examination should include a discussion of the Veteran's medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disability is related to service.  The examiner should discuss the findings of the July 2009 VA doctor.  A complete rationale should be provided for any opinion expressed.

2.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


